Citation Nr: 1645721	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-18 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for diabetes mellitus. 

Entitlement to service connection for folliculitis.

Entitlement to service connection for chronic fatigue. 

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 1993.  He died in September 2016.  His surviving spouse has been properly substituted as the appellant in the instant case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2011 substantive (VA Form 9) appeal, the Veteran indicated he wanted to testify at a Board hearing at a local VA office on the issue of entitlement to service connection for bilateral hearing loss.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. As neither the Veteran nor the appellant had ever been afforded the opportunity to offer testimony on the issue on appeal, there is no indication in the record that the request for a Board hearing was ever withdrawn, and because the RO currently schedules Board video-conference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Prior to his death, the Veteran submitted a November 2012 Notice of Disagreement with the RO's October 2012 rating decision that denied claims for entitlement to service connection for diabetes mellitus, folliculitis, chronic fatigue and peripheral neuropathy of the bilateral upper and lower extremities. No Statement of the Case (SOC) has yet been issued for these appeals.  As noted above, the Veteran's surviving spouse submitted a request for substitution within one year of the Veteran's death.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the issues must be remanded for the issuance of an SOC and to give the appellant the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a Board hearing at the earliest available opportunity on the issue of entitlement to service connection for bilateral hearing loss.  Notify the appellant of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

2.  Issue a Statement of the Case regarding the claims of service connection for diabetes mellitus, folliculitis, chronic fatigue and peripheral neuropathy of the bilateral upper and lower extremities.  Notify the appellant that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202. If the appellant perfects an appeal, return the issue to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




